Citation Nr: 1105450	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-12 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's 
death.

2.  Entitlement to service connection for renal failure, for 
accrued benefits purposes. 

3.  Entitlement to service connection for rheumatoid arthritis, 
for accrued benefits purposes. 

4.  Entitlement to service connection for hypertension, for 
accrued benefits purposes. 

5.  Entitlement to service connection for sarcoidosis for accrued 
benefits purposes. 

6.  Whether new and material evidence has been received to reopen 
the previously denied service connection claims for an acquired 
psychiatric disorder, to include a nervous disorder and a 
schizophrenic disorder, paranoid type, for accrued benefits 
purposes.

7.   Whether new and material evidence has been received to 
reopen the previously denied service connection claim for a 
breathing disorder to include, bronchitis and asthma for accrued 
benefits purposes.

8.  Entitlement to burial allowance.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to February 
1975.   He died in January 2004.  His surviving spouse is the 
appellant.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 administrative decision (entitlement to 
burial allowance) and an August 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In November 2007, the appellant testified at a hearing before the 
undersigned.  A transcript of that hearing has been associated 
with the claims folder.

The Board remanded this claim in February 2008 for additional 
development. 

The issue of entitlement to Department of Veterans Affairs 
accrued benefits has been recharacterized as shown above to 
reflect the various claims presented by the appellant.  


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2004, and the death 
certificate listed the cause of death as sepsis; due to or as a 
consequence of acute respiratory failure; due to or as a 
consequence of acute chronic renal failure; due to or as a 
consequence of cardiac arrest.  No contributory conditions were 
listed.  

2.  At the time of his death, the Veteran was not receiving VA 
compensation or pension benefits.

3.  The competent evidence does not establish that the Veteran's 
death was causally related to active service, or to service-
connected disability.

4.  At the time of his death, the Veteran's claims of service 
connection for renal failure, rheumatoid arthritis, hypertension, 
and sarcoidosis; and claim to reopen claims for a breathing 
disorder to include, bronchitis and asthma, and for an acquired 
psychiatric disorder, to include, a nervous disorder and a 
schizophrenic disorder, paranoid type were pending.

5.  Renal failure, rheumatoid arthritis, hypertension, and 
sarcoidosis were not present during service or until many years 
later and did not develop as a result of any incident during 
service.

 6.  In an unappealed December 1979 rating decision, the RO 
denied the Veteran's service connection claim for a breathing 
disorder to include, bronchitis and asthma.

7.  In a July 1983 Board decision service connection was denied 
for an acquired psychiatric disorder, currently described as a 
schizophrenic disorder, paranoid type.

8.  The record does not contain new and material evidence 
pertaining to the Veteran's service connection claim for a 
breathing disorder to include, bronchitis and asthma.

9.  The record does not contain new and material evidence 
pertaining to the Veteran's service connection claim for an 
acquired psychiatric disorder.

10.  The Veteran' did not serve in World War II and his body was 
not being held by a state or a political subdivision of a state 
due to lack of a next of kin and insufficient resources in his 
estate.

11.  The Veteran was not discharged or released from active 
service for a disability that was incurred or aggravated in the 
line of duty.

12.  The Veteran did not die while in a VA Medical Center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization and 
at VA expense to a specified place for the purpose of 
examination, treatment or care.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1137, 1310, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).

2.  The criteria for entitlement to service connection for renal 
failure, rheumatoid arthritis, hypertension, and sarcoidosis, for 
purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1155, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 
(2010).

3.  The December 1979 rating decision that denied the claim for a 
breathing disorder to include, bronchitis and asthma is final; 
and new and material evidence has not been submitted to reopen 
the claim for purposes of accrued benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.156(a), 3.159, 3.1000, 20.1104 (2010).

4.  The July 1983 Board decision that denied the claim for an 
acquired psychiatric disorder, including a schizophrenic 
disorder, paranoid type is final; and new and material evidence 
has not been submitted to reopen the claim for purposes of 
accrued benefits.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.1000, 20.1100 
(2010).

5.  The claim for payment of nonservice-connected burial benefits 
is without legal merit.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in March 2004, April 2004, and March 
2008 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and notice of 
what part VA will attempt to obtain.  VA provided adequate notice 
of how disability ratings and effective dates are assigned.  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 20 Vet. App. 1 
(2006).

Here, the foregoing notice requirements were partially satisfied 
by the March 2004 and March 2008 letters which informed the 
appellant of the information required to substantiate a DIC 
claim.  Although the letters did not note that the Veteran had no 
service-connected disabilities at the time of his death, or 
contain an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet service 
connected, the appellant testified at a Travel Board hearing, 
where her testimony demonstrated her actual knowledge of such.  
Further, there has been no suggestion that there is any prejudice 
due to a lack of proper VA notice, and the appellant is 
represented by an organization that is intimately familiar with 
her case and what is necessary to substantiate her claims on 
appeal in this case.  Therefore, the Board is confident that any 
notice deficiencies do not affect the essential fairness of the 
adjudication, and the presumption of prejudice is rebutted.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a claim.  
The appellant was afforded a meaningful opportunity to 
participate in the adjudication of the claim and offer testimony 
before the Board.  The claim was readjudicated in an August 2010 
supplemental statement of the case.  The evidence of record, to 
include that discussed above, rebuts any suggestion that VA's 
efforts to provide notice prejudiced the appellant.  In sum, 
there is no evidence of any VA error in notifying or assisting 
the appellant that reasonably affects the fairness of this 
adjudication.

The Board observes that as the law, and not the evidence is 
dispositive in claim of entitlement to a burial allowance, VA's 
duties to notify and assist claimants are not applicable in this 
matter.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, even if 
the Board was to presume, for the sake of argument, that there is 
some deficiency insofar as preliminary VA notice and development, 
such would be inconsequential and, therefore, at most harmless 
error.  As such, there is no prejudice to the appellant in the 
Board proceeding to adjudication of this claim, at this juncture.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by appellant or obtained 
on her behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is needed 
to substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect to the claims.  
Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Service connection for cause of death

The appellant is claiming entitlement to service connection for 
the cause of the Veteran's death.  She alleges, in essence, that 
the Veteran suffered from breathing problems during service, and 
as his cause of death was partially due to or as a consequence of 
acute respiratory failure, the breathing problems during service 
caused or substantially contributed to his death.  She has 
offered no supporting medical evidence.

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or the contributory 
cause of death.  Service connection will be determined by 
exercise of sound judgment, without recourse to speculation and 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the Veteran to include 
autopsy reports.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 
3.312.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the Board 
finds that there is a preponderance of evidence against the claim 
of entitlement to service connection for the cause of the 
Veteran's death.  

In this case, the Veteran died on January [redacted], 2004.  The death 
certificate indicates that the immediate cause of death was 
sepsis; due to or as a consequence of acute respiratory failure; 
due to or as a consequence of acute chronic renal failure; due to 
or as a consequence of cardiac arrest.  No contributory 
conditions were listed.   At the time of the Veteran's death, he 
was not service connected for any conditions.

At her November 2007 hearing, the appellant testified that since 
1975 the veteran had received treatment for his breathing 
condition at Kaiser Permanente, Holy Cross Hospital, Washington 
Adventist Hospital, and the Washington, DC VA Medical Center 
(VAMC).  She noted that the Veteran had suffered from breathing 
difficulties since service which began to get worse several years 
prior to his death.  She stated that he always called his 
breathing difficulties bronchitis.  

The available service records show no findings of any chronic 
breathing disorder.  The Veteran was treated for acute bronchitis 
in September 1974 which resolved and he was returned to duty.  
Subsequently he was separated from service by a medical board for 
an unrelated mental condition.  No respiratory condition was 
noted by the medical board.

In a July 2006 VA medical opinion, the claims file was reviewed 
to determine whether the episode of acute bronchitis in service 
could have contributed in any way to the Veteran's death.  The 
examiner noted that the Veteran served from August 1974 to 
February 1975 in the Navy.  He was discharged due to a 
personality disorder after two psychiatric hospitalizations.  The 
service records contain a hospitalization report from September 
1974 for acute bronchitis.  It noted that the symptoms and signs 
had resolved.  There were no medical records suggesting a 
persistent respiratory disorder after September 1974.  The last 
physical examination prior to separation was negative for any 
respiratory illness.  Additionally while the medical records from 
the 1980s to the 1990s have extensive documentation for his 
physical and mental disorders there is no mention of any 
respiratory illness.  Therefore it appeared that the episode of 
acute bronchitis in service had completely resolved and was not 
related to any medical problems the veteran suffered subsequent 
to discharge.  

The Veteran expired in January 2004 and there was no evidence of 
file to suggest that the terminal illness was connected with the 
brief episode of acute bronchitis that occurred 29 years 
previously in service.   The medical expert opined that, "Based 
on these considerations it is my professional opinion that the 
episode of acute bronchitis that occurred while the Veteran was 
on active duty did not in any way contribute to his death many 
years later."

The file also contains extensive private treatment records as 
well as the final hospitalization report.  There is nothing in 
the medical records to suggest that the Veteran's cause of death 
was in any way related to his period of service.

The appellant may believe that the Veteran's sepsis; due to or as 
a consequence of acute respiratory failure; due to or as a 
consequence of acute chronic renal failure; due to or as a 
consequence of cardiac arrest, was due to his active service, or 
that his acute episode of bronchitis during service in some way 
caused or contributed to his death.  However, the question of 
etiology of the Veteran's terminal illnesses involves complex 
medical issues not susceptible to lay opinion.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Again, the Board notes that the Veteran was previously denied 
service connection for a breathing disorder in an unappealed 
December 1979 rating decision.  This is further discussed below.

In sum, there is no basis for a grant of service connection for 
the cause of the Veteran's death since there is no evidence that 
his death was caused by a disability for which service connection 
had been established at the time of death or for which service 
connection should have been established.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


II.  Accrued benefits

The Veteran had claims for service connection for several 
disabilities being considered by VA when he died on January [redacted], 
2004.  Therefore, at the time of death, they were still "pending" 
for purposes of the regulations.  38 C.F.R. § 3.1000(d)(5).

Service connection is granted for an injury or disease incurred 
or aggravated in the line of duty in the active military, naval, 
or air service if separation from the period of service during 
which the injury or disease was incurred or aggravated was under 
other than dishonorable conditions.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  To establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease incurred 
or aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

A rating decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time limits.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  
In addition, a decision of the Board is final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.

If a claim has been previously denied and that decision is final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened and considered on the merits.  See 
generally Elkins v. West, 12 Vet. App. 209 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999).  If the additional evidence 
presents a reasonable possibility that the claim could be 
allowed, the claim is reopened and the ultimate credibility or 
weight that is accorded such evidence is ascertained as a 
question of fact.  Id.

Applicable law and regulations provide that, upon the death of a 
veteran or beneficiary, periodic monetary benefits to which that 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date of 
his/her death (accrued benefits) and due and unpaid shall, upon 
the death of such individual, be paid to the specified 
beneficiaries, the first of which is the veteran's spouse.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  A claim for such 
benefits must be filed within one year of the veteran's death.  
38 C.F.R. § 3.1000(a), (c) (2010).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  See also 
Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence 
of the derivative nature of the surviving spouse's entitlement to 
a veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse has 
no claim upon which to derive his or her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. § 
3.160(c) (2010).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d) (2010); see 
also 38 C.F.R. §§ 20.1103, 20.1104 (2010).  "Evidence in the file 
at date of death" means evidence in VA's possession on or before 
the date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before the 
date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. 
App. 353 (1993).

By rating action in February 2004, service connection was denied 
for renal failure, rheumatoid arthritis, hypertension, and 
sarcoidosis.  In addition, the claims to reopen claims for 
service connection for residuals of bronchial asthma and an 
acquired psychiatric disorder were denied.  The Veteran died on 
January [redacted], 2004, prior to the initial denial of his claims.  On 
March 3, 2004, VA received the appellant's claim for accrued 
benefits.  The Board therefore finds that these claims were 
pending at the time of his death and that the appellant filed a 
claim for accrued benefits within one year of the Veteran's 
death.  As such, the Board will consider the merits of the claims 
for service connection for renal failure, rheumatoid arthritis, 
hypertension, and sarcoidosis; and, the claims to reopen claims 
for service connection for residuals of bronchial asthma and an 
acquired psychiatric disorder based on the evidence of record at 
the time of the Veteran's death.  See 38 C.F.R. § 3.1000 (2010).


II. a. Service connection

The appellant seeks service connection for renal failure, 
rheumatoid arthritis, hypertension, and sarcoidosis for the 
purpose of receiving accrued benefits.

The Board finds that the Veteran filed a claim of entitlement to 
service connection in May 2003 for renal failure, rheumatoid 
arthritis, hypertension, and sarcoidosis.  The RO did not 
adjudicate the claims prior to his death, and they were "pending" 
for purposes of the regulations.  38 C.F.R. § 3.1000(d)(5).

Prior to the date of his death no competent evidence had been 
submitted to VA showing that renal failure, rheumatoid arthritis, 
hypertension, or sarcoidosis was due to military service.  That 
is there was no competent medical evidence available to VA prior 
to his death showing that renal failure, rheumatoid arthritis, 
hypertension, or sarcoidosis developed until many years after 
discharge from service or that any of these disabilities were in 
anyway related to the Veteran's military service.  Accordingly, 
service connection for renal failure, rheumatoid arthritis, 
hypertension, and sarcoidosis for purposes of accrued benefits is 
denied.


II. b. New and material

The Veteran's claim of entitlement for service connection for a 
breathing disorder to include, bronchitis and asthma was 
originally denied in December 1979.  The evidence of record at 
that time included the Veteran's service treatment records which 
reveal that he was treated for acute bronchitis in September 
1974.  The bronchitis resolved with no further reoccurrence in 
service.  The report of the Veteran's separation examination was 
silent for any breathing disorder.  

The RO notified the Veteran of the December 1979 rating decision 
and provided him with his appellate rights.  He did not appeal.  
Hence, the rating decision is final.  38 U.S.C.A. § 7105.

The Veteran's claim of entitlement for service connection for an 
acquired psychiatric disorder described as a schizophrenic 
disorder, paranoid type was denied by the Board in July 1983.  
The evidence of record at that time included the Veteran's 
service treatment records which reveal that he was treated for an 
acute psychotic episode secondary to the ingestion of LSD in 
December 1974.  He was subsequently diagnosed with a schizoid 
personality disorder.  This diagnosis was reflected by the 
remainder of his service medical records, and by the report of a 
medical review board which recommended his discharge from 
service.  In addition, the Veteran underwent a VA examination in 
December 1981 which diagnosed a schizoid personality disorder, 
moderate.  Subsequently he was diagnosed by a private physician 
in April 1983, eight years after service, with a schizophrenic 
disorder, paranoid type.  The Board noted that a schizoid 
personality disorder was a congenital or developmental disorder 
which was not a disease for VA purposes.  In addition a 
schizophrenic disorder, paranoid type was not diagnosed within 
the presumptive period subsequent to service.

The July 1983 Board decision is final.  38 U.S.C.A. § 7104.

For evidence to be new and material, it must establish that a 
breathing disorder to include, bronchitis and asthma was incurred 
or aggravated by service; and, or an acquired psychiatric 
disorder described as a schizophrenic disorder, paranoid type was 
incurred in or aggravated by service.  

Since the December 1979 rating decision and the July 1983 Board 
decision, the evidence associated with the claims file are the 
Veteran's arguments and appellant's testimony as to why his 
claims should be reopened and granted; and additional extensive 
copies of private treatment records.  Nothing has been associated 
with the claims file since December 1979 (breathing disorder) and 
July 1983 (acquired psychiatric disorder) which addresses whether 
a breathing disorder or an acquired psychiatric disorder was 
caused by or was aggravated by his period of active service.  In 
fact regarding a breathing disorder, in July 2006, a medical 
opinion was added to the file from a VA Chief of Pathology and 
Laboratory who opined that it appeared that the episode of acute 
bronchitis while in service had completely resolved and was not 
related to any medical problems that the Veteran experienced 
subsequent to his discharge from the Navy.  

The Veteran's allegations that his breathing disorder was 
incurred in service were part of the record at the time of the 
December 1979 rating decision, as his application for service 
connection included consideration of service incurrence.  
Likewise his allegations that his acquired psychiatric disorder 
was incurred in service were part of the record at the time of 
the July 1983 Board decision. Thus, appellant's current 
statements are not new and material evidence.  To the extent 
however that the details in the appellant's allegations are new, 
her current statements still cannot constitute new and material 
evidence because her statements are lay assertions of medical 
causation.  In Routen v. Brown, 10 Vet. App. 183, 186, (1997), 
the United States Court of Appeals for Veterans Claims (the 
Court) specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 5108."  
Appellant testified that she did not know the Veteran when he was 
in service, meeting him subsequent to his discharge.  She is not 
competent to report in-service symptomatology nor is she 
competent to render a medical diagnosis or opinion.  Hence, none 
of the evidence associated with the claims file since the 
December 1979 rating decision (breathing disorder) or the July 
1983 Board decision (acquired psychiatric disorder) is new and 
material.  The claims to reopen for accrued benefits purposes are 
denied.


III.  Burial benefits

Specific to claims for burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a veteran and the expense of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. 
§ 3.1600.  If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be paid.  
38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of death, 
the veteran was in receipt of pension or compensation; or, (2) 
the veteran had an original or reopened claim for either benefit 
pending at the time of the veteran's death and in the case of a 
reopened claim there is sufficient prima facie evidence of record 
on the date of the veteran's death to show entitlement; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the body 
of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 
38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies from 
nonservice-connected causes while "properly hospitalized" by VA 
(in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).

In the instant case, the record discloses that the Veteran died 
at Holy Cross Hospital in Maryland on January [redacted], 2004, and the 
death certificate listed the cause of death as sepsis; due to or 
as a consequence of acute respiratory failure; due to or as a 
consequence of acute chronic renal failure; due to or as a 
consequence of cardiac arrest.  No contributory conditions were 
listed.  

The record also reflects that the Veteran was not, at the time of 
his death, in receipt of VA service-connected or nonservice-
connected benefits.  Consequently, he was receiving no disability 
compensation.

The record does not show, nor does the appellant contend, that 
the Veteran died while admitted to a VA facility or while 
traveling under proper authority and at VA expense for the 
purpose of examination, treatment or care.

Likewise, the evidence does not show, nor does the appellant 
contend, that the Veteran was in receipt of pension or 
compensation (or military retirement pay) at the time of his 
death.

Additionally, although he was a Veteran of wartime service, his 
body was not held by a state or a political subdivision of a 
state due to lack of a next of kin and insufficient resources in 
his estate; rather, pursuant to arrangements made by his 
surviving spouse, the place of final disposition was the Maryland 
Veterans Cemetery in Cheltenham, Maryland.

Further, it is not shown that the Veteran was discharged or 
released from active service for a disability incurred or 
aggravated in service.

Therefore, it is undisputed that the requirements for VA burial 
allowance have not been met under 38 C.F.R. § 3.1600(b- c) or 38 
C.F.R. § 3.1605.

In the case at hand, the law is dispositive, and VA is bound by 
the statutes enacted by Congress and their implementing 
regulations.  See 38 U.S.C.A. § 7104(c) (West 2002).  Under the 
circumstances, the appellant's claim for burial benefits must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for cause of the Veteran's death is denied.

Service connection for renal failure for accrued benefits 
purposes is denied. 

Service connection for rheumatoid arthritis for accrued benefits 
purposes is denied. 

Service connection for hypertension for accrued benefits purposes 
is denied. 

Service connection for sarcoidosis for accrued benefits purposes 
is denied. 

New and material evidence not having been received, the claim of 
service connection for an acquired psychiatric disorder, to 
include a nervous disorder and a schizophrenic disorder, paranoid 
type, is not reopened for accrued benefits purposes.

New and material evidence not having been received; the claim of 
service connection for a breathing disorder to include, 
bronchitis and asthma is not reopened for accrued benefits 
purposes.

Entitlement to a burial allowance is denied.
 


____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


